Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
This office action is in response to the Terminal Disclaimer and AFCP 2.0 request filed on 08/12/2021.
Claims 1-20 are currently pending. 

Allowable Subject Matter
Claims 1-20 are allowed. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mese et al (US 20060211441 A1) pertains to a method whereby a base station for a sector receives transmissions from terminals in that sector and neighbor sectors and determines performance metrics (e.g., overall throughput) and/or QoS metrics (e.g., minimum data rate) for . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED A KAMARA/Primary Examiner, Art Unit 2412